Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 14, 2021 and July 15, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Receipt is acknowledged of applicant’s amendment filed on July 14, 2021. Claims 1, 8 and 15 have been amended. Claims 7, 14 and 20 have been cancelled. Claims 21-23 have been added. Claims 1-6, 8-13, 15-19 and 21-23 are pending.

Double Patenting
Claims 1-6, 8-13, 15-19 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 16 of U.S. Patent No. 10813196, claims 1, 6 and 9 of U.S. Patent No. 10952303 and claims 1 and 16 of U.S. Patent No. 10785852. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20 of the instant application would be anticipated by the respective claims in U.S. Patent No. 10813196, U.S. Patent No. 10952303 and U.S. Patent No. 10785852.
Instant Application: 17/177104
U.S. Patent No. 10813196
U.S. Patent No. 10952303
U.S. Patent No. 10785852
Claim 1: A light control system for a light strip, comprising: an LED light strip configured to 
Claim 8: A light strip control system, comprising: an LED light strip configured to be disposed along a majority of a perimeter of a frame enclosing an entranceway of a room; and a light control device including: an activity sensor configured to detect a position of a door in a vicinity of the entranceway, a light controller in communication with the activity sensor, and a rechargeable battery configured to power the light controller when the light controller is not powered by an AC power source; wherein the light 
Claim 15: A light strip control system, comprising: an LED light strip; and a light control device including: an activity sensor configured to detect a position of a door in a vicinity of an entranceway, a light controller in communication with the activity sensor, and a rechargeable battery pack configured to power the light controller when the light controller is not powered by an AC power source; wherein the light controller is configured to control the LED light strip in response to a detected position of the door by the activity sensor.
Claim 9: A light control system for a light strip in a room, comprising: a sensor module 
to an entranceway;  a light control device including: a housing, a proximity sensor configured to detect a position of a door in a vicinity of the entranceway, and a light controller disposed in the housing and in communication with the sensor module and the proximity sensor;  wherein the 
light controller is configured to control the light strip in response to a detected position of the door by the proximity sensor, and to control the light 
strip in response to the motion pattern detected by the sensor module when the door is not detected at a preset opening position or when no door is present at the entranceway.
Claim 1: A light control system for a LED light strip in a room, the LED light strip positioned at a light control device including: a housing, a proximity sensor configured to detect a position of a door in a vicinity of the entranceway, and a light controller disposed in the housing and in communication with the proximity sensor;  wherein the light controller is 
configured to turn on the light strip when the proximity sensor detects movement of the door away from the entranceway, to turn off the light strip when the proximity sensor detects movement of the door toward the entranceway, and to activate a no-disturbance mode in which the light will remain turned off when the proximity sensor detects a motion pattern of opening, closing and reopening the door.
Claim 1: A method of automatically illuminating a 
providing a light strip system comprising: i) a light strip configured around 
an inside perimeter of a closet doorway, said light strip having a connected 
end, and a distal end;  ii) a first activity sensor configured to detect motion 
in said doorway;  iii) a control system coupled to the connected end of the 
light strip, iv) a second activity sensor that is configured on the distal end 
of the lighting strip;  and wherein the first activity sensors is coupled to 
the control system to provide a motion signal to the control system and wherein 
the control system is configured to control turning on and off the light strip;  
b) producing motion in said closet doorway;  c) detecting said motion;  d) 

activity sensor or second activity sensor to illuminate said closet.
Claim 16: The method of claim 1, wherein the light strip system further 
comprises a battery to provide power for the closet lighting system.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ulysse (Pub. No.: US 2015/0285489), in view of Nguyen (Pub. No.: US 2016/0290617).  
Regarding Claim 1, Ulysse teaches, in Figures 1-2, a light control system for a light strip, comprising: an LED light strip (202) configured to extend around at least a portion of a perimeter of an entranceway to a room; and a light control device including: a housing (door frame), a proximity sensor (212) configured to detect a motion of an object, a light controller (20) disposed in the housing and in communication with the proximity sensor, and a battery pack (22) removably installed in the housing and including a rechargeable battery ([0020]); wherein the light controller is configured to control the light strip in response to a detected a motion of an object by the proximity sensor ([0016]).
Ulysse teaches an activity sensor (212) configured to detect motion of an object. Ulysse does not specifically teach the motion sensor is an infrared sensor configured to detect objects a position of a door in a vicinity of the entranceway, based at least in part on temperature, and wherein the light controller is configured to control the light strip in response to detection by the infrared sensor of a qesture made by a hand of a user.
Nguyen, in the same field of endeavor, teaches a lighting system controlled by a motion sensor comprising an infrared sensor configured to detect hand gestures ([0057]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light strip control system taught by Ulysse by using an infrared sensor configured to detect a user’s hand gesture position 
Regarding Claim 2, Ulysse teaches, in Figure 2, the light control system of claim 1, wherein a length of the LED light strip (202) is greater than 51 % of a sum of lengths of two vertical portions and a top horizontal header portion of the perimeter of the entranceway. The length of the LED light strip covers the perimeter or the entire door.
Regarding Claim 3, Ulysse teaches the light control system of claim 1, wherein the battery is charged when the light control device is connected to a power outlet ([0012]).
Regarding Claim 4, Ulysse teaches, in Figure 1, the light control system of claim 1, wherein the light control device can be powered by being plugged into a power source, or can be powered by the battery pack when the light control device is not plugged into a power source ([0018]).
Regarding Claim 5, Ulysse teaches the light control system of claim 1, wherein the battery pack may be used as a sole power source for the light control device, or as a supplemental power source for the light control device ([0020]).
Regarding Claim 6, Ulysse teaches the light control system of claim 1, wherein the battery pack includes an AC adapter, and the housing includes space to contain the battery and the AC adapter ([0020]).
Regarding Claim 8, Ulysse teaches, in Figures 1-2, a light strip control system, comprising: an LED light strip (202) configured to be disposed along a majority of a perimeter of a frame enclosing an entranceway of a room; and a light control device including: an activity sensor (212) configured to detect a motion of an object, a light controller (20) in communication with the activity sensor, and a rechargeable battery (22) configured to power the light controller when the light controller is not powered by an AC power source; wherein the light controller is configured to control the light strip in response to a detected a motion of an object by the activity sensor ([0016]).

Nguyen, in the same field of endeavor, teaches a lighting system controlled by a motion sensor comprising an infrared sensor configured to detect hand gestures ([0057]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light strip control system taught by Ulysse by using an infrared sensor configured to detect infrared radiation characteristic of a human-body-temperature object as taught by Nguyen, to allow a user to control the lighting without touching the controls (Nguyen, [0005]).
Regarding Claim 9, Ulysse teaches, in Figures 1-2, the light control system of claim 8, wherein a length of the LED light strip (202) is greater than 75% of a sum of lengths of two vertical portions and a top horizontal header portion of the perimeter of the entranceway. The length of the LED light strip covers the perimeter or the entire door.
Regarding Claim 10, Ulysse teaches the light control system of claim 8, wherein the battery is charged when the light control device is connected to an AC power outlet ([0012]).
Regarding Claim 11, Ulysse teaches the light control system of claim 8, wherein the light controller and the battery pack are disposed in a housing (door frame), and the battery pack is removable from the housing ([0012]).
Regarding Claim 12, Ulysse teaches the light control system of claim 11, further comprising an AC adapter disposed in the housing ([0020]).
Regarding Claim 13, Ulysse teaches, in Figure 2, the light control system of claim 8, wherein the battery pack may be used as a sole power source for the light control device, or as a supplemental power source for the light control device ([0020]).
Regarding Claim 15, Ulysse teaches, in Figures 1-2, a light strip control system, comprising: an LED light strip (202); and a light control device including: an activity sensor (212) configured to detect a motion of an object, a light controller (20) in communication with the activity sensor, and a rechargeable battery pack (22) configured to power the light controller when the light controller is not powered by an AC power source; wherein the light controller is configured to control the LED light strip in response to a detected position of the door by the activity sensor ([0016]).
	Ulysse teaches an activity sensor (212) configured to detect motion of an object. Ulysse does not specifically teach the motion sensor is an infrared sensor configured to detect objects a position of a door in a vicinity of the entranceway, based at least in part on temperature, and wherein the light controller is configured to control the light strip in response to detection by the infrared sensor of a qesture made by a hand of a user.
Nguyen, in the same field of endeavor, teaches a lighting system controlled by a motion sensor comprising an infrared sensor configured to detect hand gestures ([0057]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light strip control system taught by Ulysse by using an infrared sensor configured to detect a user’s hand gesture position of the door as taught by Nguyen, to allow a user to control the lighting without touching the controls (Nguyen, [0005]).
Regarding Claim 16, Ulysse teaches the light control system of claim 15, wherein the battery pack is charged automatically when the light control device is connected to an AC power source ([0012]).
Regarding Claim 17, Ulysse teaches the light control system of claim 15, wherein the light controller and the battery pack are disposed in a housing (door frame), and the battery pack is removable from the housing ([0012]).
Regarding Claim 18, Ulysse teaches the light control system of claim 17, further comprising an AC adapter disposed in the housing ([0020]).
	Regarding Claim 19, Ulysse teaches, in Figure 2, the light control system of claim 15, wherein the battery pack may be used as a sole power source for the light control device, or as a supplemental power source for the light control device ([0020]).
Regarding Claim 21, Ulysse, in view of Nguyen, teaches the light control system of claim 1, wherein the light is controlled by a hand gesture (Nguyen, [0057]). Ulysse, in view of Nguyen, does not explicitly teach the hand gesture includes an insertion of the hand into the entranceway and a subsequent retraction of the hand from the entranceway. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light strip control system taught by Ulysse by using an insertion and retraction hand gesture, since that particular gesture falls under the larger category of hand gestures and the general category of hand gestures is taught by Nguyen.
Regarding Claim 22, Ulysse, in view of Nguyen, teaches the light control system of claim 8, wherein the light is controlled by a hand gesture within a predetermined time period (Nguyen, [0029, 0057]). Ulysse, in view of Nguyen, does not explicitly teach the predetermined motion pattern of the human-body-temperature object includes insertion and retraction of the object through the entranceway.
Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light strip control system taught by Ulysse by using an insertion and retraction hand gesture, since that particular gesture falls under the larger category of hand gestures and the general category of hand gestures is taught by Nguyen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896